Citation Nr: 1617359	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-21 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  

2.  Entitlement to an initial disability rating in excess of 10 percent for varicose veins of the left lower extremity status post greater saphenous vein ligation.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970, including service in Vietnam from January 1969 to February 1970.  

These matters come to the Board of Veterans' Appeals (Board) from June 2010 and September 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg RO in November 2015, and a copy of the hearing transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 10 percent for varicose veins of the left lower extremity status post greater saphenous vein ligation and entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service.  

2.  Probative medical evidence of record shows that the Veteran has been diagnosed with ischemic heart disease.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with proper notice regarding his service connection claim in February 2012.  However, any further discussion of VA's duties to notify and assist is not warranted regarding the Veteran's service connection claim given the Board's favorable decision herein.  


II.  Service Connection - Ischemic Heart Disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain specified diseases, including ischemic heart disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's DD Form 214 indicates that he served in Vietnam from January 1969 to February 1970.  The Veteran is presumed to have been exposed to herbicides during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  

Service treatment records do not document any complaints, treatment, or diagnosis of a heart condition, including ischemic heart disease.  

Post-service treatment records document the Veteran's history of sinus node dysfunction, including atrial fibrillation with tachy-bradycardia, beginning in approximately 2009 which eventually resulted in the implantation of an automatic implantable cardioverter-defibrillator.  In January 2012, a left heart catheterization, selective angiography, and left ventriculography revealed normal coronary arteries and inverted Takot syndrome, with an overall ejection fraction of approximately 35 to 40 percent.  

Private treatment records from March 2012 document that the results of the December 2011 stress test were consistent with ischemia in the infarct area.  

Following a November 2012 VA examination, a VA examiner concluded that the Veteran did not have a current diagnosis of ischemic heart disease.  

A May 2014 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) completed by a private physician documents that the Veteran has ischemic heart disease, including diagnoses of anterior myocardial infarction, cardiomyopathy, and chronic heart failure.  

Additional IHD DBQs completed by private physicians in March 2015 and July 2015 also document that the Veteran has ischemic heart disease, including diagnoses of myocardial infarction, cardiomyopathy, chronic heart failure, and atrial fibrillation.  

An April 2015 VA examiner diagnosed the Veteran with supraventricular arrhythmia, cardiomyopathy, sick sinus syndrome, and atrial fibrillation, but stated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  Following a review of the medical evidence of record, he concluded that there was no objective medical evidence to support a diagnosis of ischemic heart disease at the present time.  

Private treatment records from August 2015 and October 2015 also document diagnoses of myocardial infarction, ischemic cardiomyopathy, spastic coronary artery disease, and history of atrial fibrillation and tachycardia, status post implantation of a cardioverter defibrillator.  

Thus, there is conflicting medical evidence as to whether the Veteran has a diagnosis of ischemic heart disease.  Although the Veteran has not been diagnosed with ischemic heart disease by a VA examiner, there is probative private medical evidence of record which shows that the Veteran has been diagnosed with ischemic heart disease by multiple private physicians.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds that the evidence of record is at least in equipoise as to whether the Veteran has been diagnosed with ischemic heart disease.  Therefore, as the Veteran is presumed to have been exposed to herbicides during active service, presumptive service connection is warranted for his diagnosed ischemic heart disease, and the appeal is granted.  See 38 U.S.C.A. §§ 1116(a ), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for ischemic heart disease due to presumed in-service herbicide exposure is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to conduct additional development regarding the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for varicose veins of the left lower extremity status post greater saphenous vein ligation and entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement.  

I.  Initial Rating - Varicose Veins, Left Lower Extremity

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Review of the record reveals that the Veteran has not been afforded a VA examination in order to determine the current severity of his service-connected varicose veins of the left lower extremity status post greater saphenous vein ligation since the June 2010 RO decision which implemented the Board's April 2010 grant of service connection, effective November 27, 2006.  

A March 2016 letter from the Veteran's private primary care physician indicates that the Veteran's left leg condition is more severe than his current disability rating.  Specifically, the physician reported that the Veteran's severe venous insufficiency and stasis of the left leg, status post venous stripping, has resulted in persistent edema, pain, lichen simplex chronicus, stasis pigmentation, and multiple venous stasis ulcers.  

At the November 2015 Board hearing, the Veteran testified that his left leg condition had worsened, and his statements are probative insofar as they report observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Given the March 2016 private medical evidence and the Veteran's November 2015 testimony which indicates a worsening of the Veteran's left leg disability, the Board concludes a VA examination is necessary to determine the current severity of the Veteran's service-connected varicose veins of the left lower extremity status post greater saphenous vein ligation.  See id.; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Veteran testified that there were potential outstanding private treatment records regarding his left leg disability.  Although the Veteran did not submit any additional records even though the record was held open following the November 2015 Board hearing, an additional effort should be made to obtain any relevant private treatment records upon remand.  38 C.F.R. § 3.159(c)(1) (2015).  


II.  1151 Claim

The Veteran also seeks compensation for atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014).  Thereunder, compensation shall be awarded for qualifying additional disability of a veteran in the same manner as if such disability were service connected.  A qualifying additional disability is one, not the result of the veteran's misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, where the proximate cause of the disability was due to fault on the part of VA in furnishing such care or due to an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

Specifically, the Veteran alleges that during a December 2011 stress test at the Fort Myers VA Clinic, he experienced atrial fibrillation due to an allergic reaction to the Lexiscan medication which caused his heartrate to accelerate and rather than administer medication to stabilize his heart, the stress test was continued, which led to heart damage requiring hospitalization and installation of a pacemaker.  Before the Board can adjudicate this claim on the merits, additional development is required.  

II.A.  VA Treatment Records

Although the evidence of record contains a portion of the relevant VA treatment records, such records are those submitted by the Veteran and contain his comments and notations.  Notably, the Board is unable to find the original treatment records relevant to and contemporaneous with the December 2011 stress test administered at the Fort Myers VA medical center.  As such VA medical records are in constructive possession of the agency, and could be determinative of the claim, they must be obtained and associated with the claims file upon remand prior to adjudication by the Board.  38 U.S.C.A. § 5103A(b)(1) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


II.B.  VA Opinion

In August 2013, a VA examiner opined that the Veteran's atrial fibrillation, ventricle heart attack and pacemaker/defibrillator combination was not related to, caused by, or aggravated by medical treatment, rehabilitation program, or participation in a compensated work therapy program activity.  The VA examiner noted that there were two separate issues that were being evaluated, which were the Veteran's bradycardia and the possibility of coronary artery disease.  These conditions required separate testing in order to establish the etiology for the issues.  The Holter monitor test could not have been used in place of the cardiac stress test to diagnose coronary artery disease.  Additionally, the examiner noted that there was no specific antidote to neutralize the effects of the Lexiscan and there were also no other medications that could be safely administered in the setting that you were in while events transpired.  

This opinion, however, does not appear to fully address the threshold question of whether the Veteran has qualifying additional disability.  Regarding the determination of whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the care upon which the claim is based to the Veteran's condition after such care.  38 C.F.R. § 3.361 (2015).  Additionally, the examiner stated that there was no specific antidote to neutralize the effects of the Lexiscan and no other medications that could be safely administered; however, the record indicates that following the Veteran's stress test and arrhythmia, he was given Cardizem to lower his heart rate and blood pressure.  

Given the above, an additional clarifying addendum opinion must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA and private treatment records regarding the Veteran's claims, after obtaining authorization from the Veteran as required.  Ensure that all such pertinent records are associated with the claims file and all responses are properly documented.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his varicose veins of the left lower extremity status post greater saphenous vein ligation.  The entire claims file, including this remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

3.  Request a records review and addendum medical opinion from an appropriate VA examiner with cardiac expertise.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If the examiner determines that a physical examination is necessary, then one must be scheduled and conducted.  

The examiner should provide an opinion that specifically addresses the following questions:  

(a)  Is it at least as likely as likely as not (a 50 percent probability or greater) that the Veteran incurred additional disability as a result of VA medical care provided in conjunction with the December 2011 Lexiscan stress test?  

The examiner should compare the Veteran's condition immediately before and after the procedures taken as a whole and individually to determine the existence of additional disability.  

(b)  If additional disability exists, is it at least as likely as not (a 50 percent or greater) that the proximate cause of such disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

(c) If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?  

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2015), which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.  

A comprehensive report should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


